Citation Nr: 0117893	
Decision Date: 07/06/01    Archive Date: 07/16/01

DOCKET NO.  00-07 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to a retroactive award of 
Dependents' Educational Assistance (DEA) benefits under 
Chapter 35, Title 38, United States Code, for periods of 
enrollment from September 27, 1993, to December 17, 1993, and 
from April 4, 1994, to June 20, 1994.  


REPRESENTATION

Appellant represented by:	Eberhard W. Pfaller, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
January 1977.  He died in February 1983.  The appellant is 
the veteran's son.  

In a March 1996 remand addressing the appellant's claim of 
entitlement to Dependency and Indemnity Compensation (DIC) 
benefits based on school attendance from August 1983 to May 
1987, the Board of Veterans' Appeals (Board) noted that in a 
July 1994 determination, the Washington, D.C. Regional Office 
of the Department of Veterans Affairs (VA) denied the 
appellant's original claim for educational benefits under 
Chapter 35, Title 38, United States Code based on graduate 
studies beginning in 1993.  The appellant had been notified 
of that determination, but did not appeal the decision.  
Accordingly, the July 1994 decision became final.  
38 U.S.C.A. § 7105 (West 1991).  The Board further noted, 
however, that the appellant had discussed that issue at a 
January 1996 personal hearing before the Board.  As such, the 
Board found that a claim to reopen the prior final decision 
had been raised and the issue of whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to DEA benefits based on graduate studies beginning in 1993 
was referred to the RO for development and adjudication.     

In the March 1996 remand, the Board remanded claims of 
entitlement to DEA benefits for the period from August 1983 
to May 1987 under Chapter 35, and eligibility for Restored 
Entitlement Program for Survivors (REPS) benefits to the RO 
for development and adjudication.   

In an April 1999 rating action, the appellant's eligibility 
for REPS was established.  In a May 1999 decision, a Decision 
Review Officer determined that the appellant was entitled to 
retroactive DIC benefits based on school attendance from 
August 17, 1983, to May 16, 1987.  In September 1999, 
correspondence the RO informed the appellant that DEA 
benefits had been paid for his period of schooling from 
August 18, 1983 to June 20, 1987.  

In a May 1999 letter informing him of that decision, the RO 
noted that it was possible that the appellant was entitled to 
retroactive education benefits for the period of training in 
1993 and 1994.  

The matter presently before the Board is on appeal from a 
September 1999 action of the Buffalo, New York Regional 
Office (RO).  The Board notes that in the September 1999 
decision, the RO addressed the underlying question of 
entitlement to DEA benefits for graduate studies which began 
in 1993 without specifically considering whether the 
previously denied claim could be reopened.  This is 
significant to the Board because the preliminary question 
whether a previously denied claim should be reopened is a 
jurisdictional matter which must be addressed before the 
Board may consider the underlying claim on its merits.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  How the RO 
characterized the issue or what the RO may have determined in 
this regard is irrelevant.  The initial question before the 
Board is whether new and material evidence has been 
presented.  Id. at 1383.  


REMAND

Prior to determining whether the appellant has submitted new 
and material evidence sufficient to reopen the claim of 
entitlement to DEA benefits for periods of enrollment from 
September 27, 1993, to December 17, 1993, and from April 4, 
1994, to June 20, 1994, the Board points out that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that when the Board addresses in its decision a question that 
has not yet been addressed by the RO, the Board must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on the question, whether 
he has been given an adequate opportunity to actually submit 
such evidence and argument, and whether the statement of the 
case (SOC) provided the claimant fulfills the regulatory 
requirements. See 38 C.F.R. § 19.29 (2000).  If not, the 
matter must be remanded to the RO to avoid prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In the present case, a review of the record shows that the 
appellant was issued a SOC in March 2000; however, the SOC 
did not provide the appellant with notice of the laws and 
regulations governing claims to reopen.  Thus, the appellant 
and representative have not yet been afforded an opportunity 
to present argument and/or evidence on this question, nor has 
he been provided a SOC or SSOC with respect to this issue.  
Consequently, the Board must remand the matter to the RO to 
avoid the possibility of prejudice.  38 C.F.R. § 19.9.

Thus, the case is remanded to the RO for the following 
action: 

1.  The appellant and his representative 
should be contacted and notified of the 
appellant's right to submit further 
evidence or argument with regard to 
reopening the claim of entitlement to DEA 
benefits for periods of enrollment from 
September 27, 1993, to December 17, 1993, 
and from April 4, 1994, to June 20, 1994, 
including his right to have a personal 
hearing on the question whether new and 
material evidence has been submitted.

2.  Thereafter, the RO should again 
review the appellant's claim to determine 
if new and material evidence has been 
submitted.  If the claim is reopened, the 
RO should consider that claim on the 
merits.  In considering any reopened 
claim on the merits, the RO should ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) is completed.  

3.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
should, among other things, contain a 
summary of the pertinent fact and a 
summary of the laws and regulations 
applicable to claims to reopen.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

